FIRST DIVISION
                                BARNES, P. J.,
                           MCMILLIAN and REESE, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                     March 14, 2019




In the Court of Appeals of Georgia
 A18A1866. THE STATE v. PEREZ.

      MCMILLIAN, Judge.

      In this drug trafficking case, the State appeals the trial court’s grant of a motion

to suppress all of the evidence seized at a residence pursuant to two search warrants.1

Because we find that the affidavits underlying these warrants provided the magistrate

with sufficient information to support probable cause, we reverse the trial court’s

order granting the motion to suppress.

      Under OCGA § 17-5-21 (a), the issuance of a search warrant must be based

upon an affidavit “which states facts sufficient to show probable cause that a crime

is being committed or has been committed[.]” This means that the “search warrant


      1
        Appellee Irving Arroyo Perez was apparently in the apartment at the time of
the searches, and he was arrested in connection with the contraband that was found.
must be supported by probable cause, or reasonable grounds, to believe that evidence

of a crime will be found in a particular place.” Hamlett v. State, 323 Ga. App. 221,

228 (1) (b) (753 SE2d 118) (2013).

      The magistrate’s task in determining if probable cause exists to issue a
      search warrant is simply to make a practical, common-sense decision
      whether, given all the circumstances set forth in the affidavit before him,
      including the “veracity” and “basis of knowledge” of persons supplying
      hearsay information, there is a fair probability that contraband or
      evidence of a crime will be found in a particular place.


State v. Palmer, 285 Ga. 75, 77 (673 SE2d 237) (2009). “The test for probable cause

is not a hypertechnical one to be employed by legal technicians, but is based on the

factual and practical considerations of everyday life on which reasonable and prudent

men act.” (Citation and punctuation omitted.) Glispie v. State, 300 Ga. 128, 133 (2)

(793 SE2d 381) (2016).

      A defendant may seek to suppress evidence seized pursuant to a search warrant

on the ground that there was no probable cause for the issuance of the warrant.

OCGA § 17-5-30 (a) (2).2 Where a motion to suppress asserts lack of probable cause,


      2
          OCGA § 17-5-30 (a) (2) provides:

      A defendant aggrieved by an unlawful search and seizure may move the

                                          2
      the burden of showing that the search and seizure were lawful shall be
      on the state. This burden upon the state is satisfied by production of the
      warrant and its supporting affidavit, and by showing either by those
      documents or by other evidence that the warrant is not subject to the
      statutory challenge alleged[.]


(Citation and emphasis submitted.) Smith v. State, 324 Ga. App. 542, 545 (1) (751

SE2d 164) (2013). Therefore, “[t]he State must prove that the challenged search was

supported by a factually sufficient warrant.” Glenn v. State, 302 Ga. 276, 281 (III)

(806 SE2d 564) (2017). See also Hamlett, 323 Ga. App. at 232 (1) (b) (when

defendant asserts lack of probable cause, State must show that probable cause

existed).

      On appeal,

      [o]ur appellate courts will review the search warrant to determine the
      existence of probable cause using the totality of the circumstances
      analysis set forth in Illinois v. Gates, 462 U.S. 213 [103 SCt 2317, 76



      court for the return of property, the possession of which is not otherwise
      unlawful, and to suppress as evidence anything so obtained on the
      grounds that: . . . [t]he search and seizure with a warrant was illegal
      because the warrant is insufficient on its face, there was not probable
      cause for the issuance of the warrant, or the warrant was illegally
      executed.

                                          3
      LE2d 527] (1983). The duty of the appellate courts is to determine if the
      magistrate had a substantial basis for concluding that probable cause
      existed to issue the search warrant. The Fourth Amendment requires no
      more.


(Citations and punctuation omitted.) Palmer, 285 Ga. at 78. And in a case such as

this, where the facts underlying the trial court’s ruling on a motion to suppress are

undisputed, “the trial court’s application of the law to undisputed facts is subject to

de novo review, keeping in mind that a magistrate’s decision to issue a search warrant

based on a finding of probable cause is entitled to substantial deference by a

reviewing court.” (Citations and punctuation omitted.) Id. “Indeed, even doubtful

cases should be resolved in favor of upholding a magistrate’s determination that a

warrant is proper.” (Citation and punctuation omitted.) Creamer v. State, 337 Ga.

App. 394, 396 (788 SE2d 69) (2016).

      Here, because the magistrate only considered the evidence in the warrant

applications in issuing the search warrants, our analysis is confined to the four

corners of those documents. See Coleman v. State, 337 Ga. App. 304, 306 (1) (787

SE2d 274) (2016). On October 20, 2016, a Lawrenceville County Police Investigator

(the “Investigator”) assigned to the Gwinnett Metro Task Force (“GMTF”) applied

for Warrant No. 16X-01433 (the “First Warrant”) on the grounds that there was

                                          4
probable cause to believe that the crime of trafficking in methamphetamine (more

than 28 grams, less than 200 grams) was being or had been committed at an apartment

in Duluth, Georgia. After setting out his experience and qualifications, the

Investigator averred that a named Homeland Security (“HS”) investigator had

received information from a confidential reliable informant that there were drugs and

guns at the apartment. In response to this information, HS investigators set up

surveillance of the apartment and observed an automobile there matching the

informant’s description of a car belonging to unnamed suspects. These investigators

observed Richard Pineda leave the apartment carrying a bag and drive away in that

car, which they determined was registered to him, to another address in

Lawrenceville, Georgia. GMTF and HS investigators set up surveillance at the

Lawrenceville address and some time later observed two suspects enter that location,

stay a short time, and then leave; each of these suspects was later stopped and

methamphetamine was located in their possession.

      The affidavit further provided that HS and GMTF investigators served a search

warrant at the Lawrenceville address,3 where Pineda was the only individual inside,

and “located handguns, cellular telephones, [a] large amount of suspected cocaine and

      3
          Perez is not contesting this search warrant.

                                            5
[a] large amount of suspected Methamphetamine, and US Currency.” A crime analyst

conducted a background search on Pineda and determined that one of the addresses

listed for him was the apartment in Duluth. The Investigator averred that he sought

the First Warrant to search that apartment in order to find U.S. currency, ledgers, and

documents relating to the transportation and distribution of illegal narcotics, cell

phones, plastic bags, cellophane wrap, photographs, and tools consistent with

counting and weighing. The magistrate issued this warrant, and it was executed on

the Duluth apartment.

      The Investigator submitted the application for a second warrant a short time

later, asserting he had probable cause to believe that the offenses of trafficking in

methamphetamine (more than 28 grams, less than 200 grams) and possession of gun

during the commission of that crime were being or had been committed. In the

supporting affidavit, the Investigator cited the same facts used to support the First

Warrant and additionally averred that during the execution of the First Warrant at the

apartment, GMTF and HS investigators had located a substance “which field tested

positive for Methamphetamine, weapons[,] and [a] large amount of cash.”

      Although the affidavits supporting the Warrants (hereinafter collectively the

“Affidavits”) appear to be based almost entirely on hearsay, as the Investigator never

                                          6
indicates that he had any personal involvement in gathering the facts contained

therein, “[h]earsay and even hearsay upon hearsay may be sufficient” to furnish

probable cause if the magistrate is given “a substantial basis for crediting such

hearsay.” (Citation omitted.) Cochran v. State, 281 Ga. 4, 5-6 (635 SE2d 701) (2006).

See also Palmer, 285 Ga. at 77 (magistrate must determine the reliability of such

hearsay information); Nichols v. State, 336 Ga. App. 287, 287 (783 SE2d 918) (2016)

(same). Therefore, an affidavit must contain sufficient facts to “allow a magistrate to

make an independent determination of probable cause based on facts, and wholly

conclusory statements will not suffice.” Shirley v. State, 297 Ga. 722, 724 (777 SE2d

444) (2015).

      The trial court correctly concluded that the information initially provided by

the “confidential reliable informant” was insufficient in and of itself to support

probable cause to search the apartment as the Affidavits provide no further

information about this source to allow the magistrate to make an independent

determination regarding his reliability. See Pailette v. State, 232 Ga. App. 274, 277

(501 SE2d 603) (1998) (statement that an informant is reliable, standing alone, is

conclusory and cannot support a substantial basis for the magistrate to determine the

existence of probable cause). Moreover, with regard to the apartment, the informant

                                          7
stated only that there were drugs and guns there, and “an unvarnished statement that

the informant has seen drugs in someone’s house cannot establish probable cause to

search.” (Citation and punctuation omitted.) Torres v. State, 338 Ga. App. 269, 271

(789 SE2d 634) (2016). Nevertheless, in a case such as this, where the Affidavits fail

to provide the magistrate with a independent basis for determining that a confidential

informant is credible or reliable, “his tip nevertheless may be considered trustworthy

if portions of it are sufficiently corroborated by the police.” Whatley v. State, 335 Ga.

App. 749, 752 (782 SE2d 831) (2016).

      Here, the Affidavits cite the informant’s description of the “suspects’ vehicle”

as a “silver Toyota with a drive out tag.” HS investigators identified a vehicle

matching that description at the apartment and determined that it was registered to

Pineda. Pineda traveled in that car from the apartment to the Lawrenceville address,

where investigators set up surveillance and observed actions by two suspects

consistent with a drug buy. Traffic stops were later initiated, and both stops resulted

in the discovery of a substance that field-tested as methamphetamine. A subsequent

search of the Lawrenceville address pursuant to a separate warrant found Pineda

inside with large amounts of cocaine and methamphetamine, evidence that the

Investigator cited to establish probable cause of trafficking in methamphetamine. The

                                           8
Affidavits connect the drug activity from the Lawrenceville address back to the

Apartment based on a background check conducted by a crime analyst on Richard

Pineda, which revealed that “one of the addresses for him was listed as [the

apartment].” And Pineda had just been observed leaving the apartment with a bag and

traveling to the Lawrenceville address.

      We find that the evidence in the Affidavits sufficiently corroborated the

information received from the informant and established a nexus between the

apartment and the Lawrenceville address. Therefore, based on the totality of the

circumstances, we find that the Warrants were supported by probable cause. See

Briscoe v. State, 344 Ga. App. 610 (811 SE2d 426) (2018) (nexus established

between controlled buy in car and apartment identified as suspect’s residence where

informant told police that suspect was distributing cocaine from his car and

surveillance at apartment showed that suspect entered his residence about ten minutes

before driving in his car to the controlled buy set up by police); Davis v. State, 256
Ga. App. 299 (568 SE2d 161) (2002) (probable cause existed to search suspect’s

Cobb County apartment where affidavit reflected that informant told police that

suspect lived in that apartment and was using it to store and sell cocaine; following

controlled buy, officers found correspondence and insurance card in suspect’s

                                          9
possession with Cobb County address); See Munson v. State, 211 Ga. App. 80 (438

SE2d 123) (1993) (probable cause supported search warrant for suspect’s residence

where informant told police suspect was growing marijuana at his home and work;

investigators independently confirmed suspect’s work status and addresses; and other

investigators discovered marijuana growing at the work location).

      Accordingly, we reverse the trial court’s order granting Perez’s motion to

suppress.

      Judgment reversed. Barnes, P. J., and Reese, J., concur.




                                        10